IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                     NO. PD-0346-15

                    DANIEL VASQUEZ DOMINGUEZ, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE ELEVENTH COURT OF APPEALS
                         TAYLOR COUNTY

       P ER CURIAM. KEASLER and HERVEY, JJ., dissent.

                                          ORDER

       The petition for discretionary review violates Rule of Appellate Procedure

9.4(i)(2)(D), because the petition exceeds the proper page limits.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.




Filed: July 29, 2015
Do Not Publish